The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 4/15/2021.  Claims 1, 7, 8, and 14 were amended.  No claims were cancelled.  No new claims were added by this amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “system” in Claims 1-8, 11, and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa US 5,647,092 (hereafter Miwa).  Specifically the embodiment of Figure 12 in view of the prior art of Figure 2C.

 Regarding Amended Claim 1, Miwa teaches:
1. A system, comprising: 
a vacuum cleaner (recirculating type cleaner, see discussion below) that is configured to suck particles from a floor surface (Figure 12); and 
a nozzle (jet nozzle 21A1 and 21A2) that is configured to spray air (recirculated air) at the floor surface to loosen the particles and to push the loosened particles toward the vacuum cleaner to be sucked from the floor surface (Figure 12), wherein the air that is sprayed from the nozzle comes from an air exhaust of the system (fan exhaust is supplied through recirculating tube 2T)(Abstract), and wherein a manifold (“Y”-shaped ductwork area roughly labeled as “9” in Figure 2C – where the duct channels the exhaust of fan and branches the flow into an exhaust duct labeled “8” and a recirculation duct routing to recirculation tube 2T) provides the air from the air exhaust of the system to the nozzle (Figures 2C and 12).  

Miwa discloses in Figure 12 a dust collecting head 20 with power brush and recirculating tube 2T which is configured to be inserted inside the cleaner housing 11, Column 5, Lines 3-13 to receive air exhaust from the suction source.  Miwa discloses in Figure 2C a cleaner housing 11 with a recirculating tube 2T, filter 5, fan 6, and motor 7.  However, Miwa does not clearly disclose the combination of the two embodiments.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment of Figure 12 which is zoomed in to show the nozzle section of the cleaner to include a cleaner housing, filter, fan, and motor of Figure 2C, with the motivation to provide essential parts of a vacuum cleaner to all the embodiment of Figure 12 allow the device to properly operate as a vacuum cleaner as disclosed.

Regarding Claim 2, Miwa teaches:
2. The system according to claim 1, comprising: 
a vacuum motor (motor 7 with fan 6) that generates suction that sucks particles from the floor surface and generates exhaust that is sprayed from the nozzle to loosen and push the particles (Figures 2C and 12).  

Regarding Claim 3, Miwa teaches:
3. The system according to claim 1, wherein the air exhaust (fan exhaust is supplied through recirculated tube 2T) of the system comprises a motor exhaust (exhaust of motor 7 with fan 6) of the vacuum cleaner (recirculating type cleaner)(Abstract).  

Regarding Claim 4, Miwa teaches:
4. The system according to claim 1, comprising: 
an agitator brush (rotary power brush 55) disposed behind the nozzle (behind jet nozzle 21A1, Figure 12), wherein the nozzle prepares the floor surface for further agitation by the agitator brush (Figure 12).  

Regarding Claim 5, Miwa teaches:
5. The system according to claim 1, comprising:
a housing (cleaner housing 11) that includes a filter (filter 5) to filter out the sucked particles.  

Regarding Claim 6, Miwa teaches:
6. The system according to claim 5, wherein the vacuum cleaner comprises a head (dust collecting head 20) and a first air conduit (recirculating tube 2T), wherein the nozzle is part of the head (Figure 12), wherein the housing is in flow communication with the head via the first air conduit (dust collecting head 20 fit inside cleaner housing 11.  Recirculating tube 2T is fluidically connected to the motor 7 and fan 6 within cleaner housing 11 as shown in Figure 2C).  

Regarding Amended Claim 7, Miwa teaches:
7. The system according to claim 6, wherein the head (dust collecting head 20) comprises the 

Regarding Amended Claim 8, Miwa teaches:
8. A vacuum cleaner (recirculating type cleaner), comprising: 
a head (dust collecting head 20) that is configured to suck particles from a floor surface (Figure 12); and 
a nozzle (jet nozzle 21A1 and 21A2) that is configured to spray air (recirculated air) at the floor surface to loosen the particles and to push the loosened particles toward the head so that the loosened particles are sucked from the floor surface (Figure 12), wherein the air that is sprayed from the nozzle comes from an air exhaust of the system (fan exhaust is supplied through recirculated tube 2T)(Abstract), and wherein a manifold (“Y”-shaped ductwork area roughly labeled as “9” in Figure 2C – where the duct channels the exhaust of fan and branches the flow into an exhaust duct labeled “8” and a recirculation duct routing to recirculation tube 2T) provides the air from the air exhaust of the system to the nozzle (Figures 2C and 12).  

Miwa discloses in Figure 12 a dust collecting head 20 with power brush and recirculating tube 2T which is configured to be inserted inside the cleaner housing 11, Column 5, Lines 3-13 to receive air exhaust from the suction source.  Miwa discloses in Figure 2C a cleaner housing 11 with a recirculating tube 2T, filter 5, fan 6, and motor 7.  However, Miwa does not clearly disclose the combination of the two embodiments.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment of Figure 12 which is zoomed in to show the nozzle section of the cleaner to include a cleaner housing, filter, fan, and motor of Figure 2C, with the motivation to provide essential parts of a vacuum cleaner to all the embodiment of Figure 12 allow the device to properly operate as a vacuum cleaner as disclosed.

Regarding Claim 9, Miwa teaches:
9. The vacuum cleaner according to claim 8, comprising: 
an agitator brush (rotary power brush 55) disposed in the head (dust collecting head 20) (Figure 12), wherein the nozzle (jet nozzle 21A1, Figure 12) is disposed in front of the agitator brush (Figure 12) so that the nozzle can prepare the floor surface before the agitator brush agitates the floor surface (Figure 12).  

Regarding Claim 10, Miwa teaches:
10. The vacuum cleaner according to claim 8, comprising: 
a vacuum motor (motor 7 with fan 6) that generates suction that sucks particles from the floor surface and generates exhaust that is sprayed from the nozzle to loosen and push the particles (Figures 2C and 12).  

Regarding Claim 11, Miwa teaches:
11. The vacuum cleaner according to claim 8, wherein the air exhaust (fan exhaust is supplied through recirculated tube 2T) of the system comprises a motor exhaust (exhaust of motor 7 with fan 6) of the vacuum cleaner (recirculating type cleaner)(Abstract).  

Regarding Claim 12, Miwa teaches:
12. The vacuum cleaner according to claim 8, comprising: 
a housing (cleaner housing 11) that includes a filter (filter 5) to filter out the sucked particles.  

Regarding Claim 13, Miwa teaches:
13. The vacuum cleaner according to claim 12, wherein the housing (cleaner housing 11) is in flow communication with the head (dust collecting head 20) via a first air conduit (recirculating tube 2T).  

Regarding Amended Claim 14, Miwa teaches:
14. The vacuum cleaner according to claim 13, wherein the head (dust collecting head 20) comprises the 

Regarding Claim 15, Miwa teaches:
15. The vacuum cleaner according to claim 14, wherein the nozzle (jet nozzle 21A1 and 21A2) comprises a plurality of nozzles (at least two, Figure 12).   

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed April 15, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-15 under Miwa US 5,647,092 have been fully considered and are not persuasive.  Therefore the rejections stand with modifications necessitated by amendment.

In response to the Applicant’s arguments that “However, Miwa does not state (or illustrate) that Miwa's dust collecting head 20 as shown in Figs. 3A, 3B, 4, 4A, 5, 6, 8A, 8B, 9, 11A, 11B, 12, 13, 14) comprises a manifold. Moreover, the OA fails to show how the alleged manifold in Prior Art, Fig. 2C, is viable5 of 7  Attorney Docket No. 62819US02in any of the 14 examples of Miwa's dust collecting head 20.”  The Examiner respectfully disagrees.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the embodiment disclosed in Figure 2C is very similar to the embodiment shown in Figure 3A and therefore, it would have been obvious that the zoomed in nozzle shown in Figure 12 can be modified to include the remainder of the device structure disclosed in Figure 2C with the motivation to provide an overall housing and suction source necessary to operate the nozzle as intended.  The Examiner additionally points out that there is no technical reason why the nozzle shown in Figure 12 cannot operate if modified to include the device structure shown in Figure 2C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC CARLSON/Primary Examiner, Art Unit 3723